         Case 1:20-cv-10545-JGK Document 25 Filed 04/12/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ISAAC LEVY,
                                                  20-cv-10545 (JGK)
                       Plaintiff,
                                                  ORDER
           - against -

CLOUDTALK, INC.,

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The defendant claims there is no subject matter jurisdiction

because there is no complete diversity of citizenship.           Unless the

parties agree otherwise, the defendant should file a motion to

dismiss for lack of subject matter jurisdiction by April 30, 2021.

The plaintiff may respond by May 14, 2021.         The defendant may

reply by May 24, 2021.      The Court will then determine whether to

hold an evidentiary hearing.

     SO ORDERED.


Dated:     New York, New York
           April 12, 2021

                                         ___/s/ John G. Koeltl_______
                                               John G. Koeltl
                                         United States District Judge
